In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-271 CV

____________________


ELIJAH W. RATCLIFF, Appellant


V.


INDYMAC BANK, F.S.B., as successor in interest to 

INDYMAC MORTGAGE HOLDINGS INC., 

f/k/a/ INMC MORTGAGE HOLDINGS, INC., Appellees




On Appeal from the 258th District Court
Polk County, Texas

Trial Cause No. 19,888




MEMORANDUM OPINION
	IndyMac Bank, F.S.B., as successor in interest to IndyMac Mortgage Holdings
Inc., f/k/a INMC Mortgage Holdings Inc., filed suit against Elijah Ratcliff alleging
conversion and seeking possession of a manufactured home, described as "a 1998 Redman,
Danville, Label/Seal No. PFS0463962, Serial No. 12528971 (the 'Collateral')."  IndyMac
moved for summary judgment and the motion was granted.  From that judgment, Ratcliff
brings this appeal.
	Ratcliff's brief fails to identify a basis for reversing the trial court's judgment. 
Ratcliff did not offer any summary judgment evidence in response to IndyMac's motion. 
The day after the judgment was signed, Ratcliff filed "Objections" to the motion.  The
record does not reflect he did so with leave of the court.  See Tex. R. Civ. P. 166a. 
Regardless, the only evidence attached to the "Objections" is a copy of a certified mail
receipt.  Ratcliff does not refer this court to any evidence refuting IndyMac's summary
judgment evidence of its right to the Collateral.  Although Ratcliff contends no "admissible
summary judgment evidence" was offered, he does not identify the evidence that was
allegedly inadmissible or provide a reason it was inadmissible.  See Tex. R. App. P.
38.1(h).  Ratcliff's issues are overruled and the judgment of the trial court is AFFIRMED.
								PER CURIAM

Submitted on June 11, 2004
Opinion Delivered August 12, 2004


Before McKeithen, C.J., Burgess and Gaultney, JJ.